Citation Nr: 1502326	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  11-34 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received with respect to the claim of service connection for diabetes mellitus II.

2. Entitlement to service connection for diabetes mellitus II.

3. Entitlement to service connection for peripheral neuropathy with clotting, left upper extremity.

4. Entitlement to service connection for peripheral neuropathy with clotting, right upper extremity.

5. Entitlement to service connection for peripheral neuropathy with clotting, left lower extremity.

6. Entitlement to service connection for peripheral neuropathy with clotting, right lower extremity.

7. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder (previously diagnosed as adjustment disorder).

8. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to March 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified before the undersigned in an October 2012 video-hearing.  In addition to that hearing, transcripts from an October 2008 Board hearing and October 2007 decision review officer (DRO) hearing were reviewed.

As discussed below, the Veteran's appeal for a higher rating for PTSD includes an inferred claim for TDIU.  See Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (Fed. Cir. 2009); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The underlying question of entitlement to service connection for diabetes mellitus II, as well as the issues of entitlement to service connection for neuropathy of all four extremities, an increased rating for PTSD, and TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a January 2009 decision, the Board denied service connection for diabetes mellitus II.

2. Evidence received since the last final denial of service connection relates to an unestablished fact necessary to substantiate the claim for diabetes mellitus II.


CONCLUSIONS OF LAW

1. The January 2009 Board denial of the service connection claim for diabetes mellitus II is final, and new and material evidence has been received sufficient to reopen the previously denied claim. 38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1100 (2014).

2. The criteria for service connection for diabetes mellitus II have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed the evidence added to the record since the January 2009 Board decision and finds that the evidence is new and material.  Consequently, the claim is reopened.


ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for diabetes mellitus II is granted; to this limited extent, the appeal of this issue is granted. 


REMAND

Diabetes

The Veteran has alleged that he was exposed to herbicides in service while stationed in Thailand at U-Tapao Air Base during the Vietnam War Era.  VA has adopted specific procedures to determine whether a veteran was exposed to herbicides in Thailand during the Vietnam Era.  VA's Adjudication Procedure Manual Rewrite, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(q) (December 16, 2011), directs, that where a veteran claims exposure to herbicides in Thailand during the Vietnam Era, the following steps shall be taken.

If a veteran served in the U.S. Air Force in Thailand during the Vietnam Era at one of the Royal Thai Air Force Bases, including the one at U-Tapao, did not participate in certain activities near the air base perimeter, and did not serve at a U.S. Army base in Thailand, a copy of the Compensation and Pension (C&P) Service's "Memorandum for the Record" is to be placed in the veteran's claims file.

If the veteran timely furnished information concerning the approximate dates, location, and nature of the alleged herbicide exposure, such exposure cannot be conceded based on the evidence of record, and he has provided sufficient information to permit a search by the U.S. Army and Joint Services Records Research Center (JSRRC), a request is to be sent to the JSRRC for verification of exposure to herbicides.

The United States Court of Appeals for Veterans Claims has consistently held that evidentiary development procedures provided in VA's Adjudication Procedure Manual are binding.  See Campbell v. Gober, 14 Vet. App. 142, 144 (2000); Patton v. West, 12 Vet. App. 272, 282 (1999).

Service personnel records confirm that the Veteran served at the U-Tapao Airfield in Thailand from August 1971 to September 1972.  He worked as an inventory management clerk and base service store clerk.  The Veteran asserts that he was exposed to herbicides on one occasion he was walking near the perimeter of the Air Base when he witnessed an explosion/attack.  (The Veteran was service-connected for PTSD on the basis of this stressor).  In addition, he contends that he flew on weekly supply missions to Vietnam over a nine-month period and spent the night each time.  Finally, the Veteran asserts that he landed and deplaned in Vietnam for approximately two hours on his way back to the United States.  

A copy of C&P Service's 'Memorandum for the Record" has been placed in the claims file and his claimed exposure to herbicides has not been verified.  As specific information concerning the dates, location, and nature of the Veteran's alleged herbicide exposure has been provided, a remand is necessary so that a request can be sent to the JSRRC to attempt to verify such exposure.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. 
§ 3.159(c)(4).

The Veteran contends that he set foot in Vietnam on numerous occasions during weekly supply trips from Thailand.  Service personnel records indicate that he served with the 635 Supply Squadron while serving in Thailand from August 1971 to September 1972.  In light of this information, a remand is also necessary to attempt to obtain flight logs or flight manifests from U-Tapao to Vietnam for the Veteran's unit during this time period.

Peripheral Neuropathy

The peripheral neuropathy claims cannot be adjudicated until a determination is made regarding exposure to herbicide agents during service.  The Veteran contends that these conditions are related to the alleged herbicide exposure.  In addition, the current peripheral neuropathy conditions may all be secondary to the Veteran's current diabetes mellitus.  Accordingly, these claims must be remanded as intertwined with the additional development regarding alleged herbicide exposure.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  
 
PTSD

During the October 2012 Board hearing, the Veteran reported that his PTSD was worse than at the time of the prior, July 2011 examination.  He reported specific symptoms that had begun or become more frequent.  As such, an additional examination is necessary.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims worsening of the disability and the available evidence is too old to adequately evaluate the current severity).

Treatment records show that the Veteran currently has peripheral neuropathy, service treatment records from October 1974 note numbness in the arms, records from September 1970 note loss of control of the legs, and records from August 1974 show a left wrist injury with compression of the ulnar nerve.  During the October 2012 Board hearing, the Veteran reported that his neuropathy symptoms began two or three years after service.  His statement suggests a possible relationship to service such that an examination is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

TDIU

Statements from the Veteran and SSA records evidence that he is unemployed.  As such, a claim for TDIU is inferred in his claim for an increased rating for PTSD.  See Jackson, 587 F.3d at 1109-10.  The AOJ should provide all appropriate notice and assistance and adjudicate the claim for TDIU. 

Accordingly, the case is REMANDED for the following action:

1. Take all necessary steps, including contacting the Department of the Air Force, the JSRRC, and any other appropriate source, to obtain, to the extent feasible, any flight logs, flight manifests, or unit histories for the 635 Supply Squadron at the Royal Thai Air Force Base at U-Tapao from August 1971 to September 1972.  

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2. Thereafter, the AOJ shall prepare a summary of the Veteran's reports concerning his alleged exposure to herbicides in Thailand at the Royal Thai Air Force Base at U-Tapao from August 1971 to September 1972.  This summary, along with a copy of the Veteran's DD Form 214 and any pertinent service personnel records, shall be sent to the JSRRC to attempt to verify his reported herbicide exposure.

3. Schedule the Veteran for a VA examination to determine the current severity and all manifestations of his service-connected PTSD.  The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the examination. 

Also, the examiner should opine as to the effect of this service-connected disability on the Veteran's ability to obtain and to maintain gainful employment. 

A complete rationale should be provided for all opinions provided. If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Complete all appropriate notice and assistance for the TDIU claim, and adjudicate the issue.

5. Any additional evidentiary development deemed necessary in light of newly received evidence should be undertaken.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
REBECCA POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


